Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-6 directed to an invention non-elected without traverse.  Accordingly, claims 4-6 have been cancelled.

Allowable Subject Matter
Claims 1-3 allowed.
The following is an examiner’s statement of reasons for allowance:
	Prior art reference NAKAMURA et al. (2004/0022974) teaches a stretch blow molding apparatus that has an injection molding section which molds a preform out of a molten polyethylene resin [0018] and stretch blow molds it at 6 seconds [0041].  Furthermore, TAKADA et al. (2001/0031291) teaches an injection stretch blow molding machine that molds a preform out of molten polyethylene resin [0071] and blow molds it at 3.6 seconds [0247].  However, both NAKAMURA et al. and TAKADA et al. do not explicitly disclose:
	An injection stretch blow molding machine comprising: 
	an injection molding section that includes an injection mold and molds a preform out of a molten polyethylene resin injected and filled into the injection mold, the injection mold including a cavity mold and a core mold both cooled to a temperature range of 5°C to 25°C; and 
a blow molding section that blows the preform molded by the injection molding section, wherein the blow molding section blows the preform within a time range of ±2 seconds from a point in time when a temperature of the preform reaches a first minimum point after a point in time when the injection mold completes being opened.
 	An injection stretch blow molding machine comprising: an injection molding section that includes an injection mold and molds a preform out of a molten polyethylene resin injected and filled into the injection mold, the injection mold including a cavity mold and a core mold both cooled to a temperature range of 5°C to 25°C; and a blow molding section that blows the preform molded by the injection molding section, wherein the blow molding section blows the preform within a time range of ±2 seconds from a point in time when a temperature of the preform reaches a first minimum point after a point in time when the injection mold completes being opened.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742